Dissenting Opinion.
Elliott, J. —
I think Eitter was entitled to be subrogated! to the rights of the mortgagee to whom the purchase-money mortgage was executed. Peet v. Beers, 4 Ind. 46; Spray v. Rodman, 43 Ind. 225 ; McKeage v. Hanover Fire Ins. Co., 81 N. Y. 38; Sickles v. Flanagan, 79 N. Y. 224; Monticello, etc., Co. v. Loughry, 72 Ind. 562, 566; Ayers v. Adams. 82 Ind. 109.
The lien of appellee’s judgment was only on the execution debtor’s equity of redemption, and Eitter, in asserting his right to avail himself of the purchase-money mortgage, leaves the lien as it was, and as his is the superior equity, that of a bona fide purchaser for full value, it should prevail. Glidewell v. Spaugh, 26 Ind. 319 ; Monticello, etc., Co. v. Loughry, supra; *89Manns v. Brookville Nat’l Bank, 73 Ind. 243; Sharpe v. Davis, 76 Ind. 17.
Filed Mar. 17, 1883. Petition for a rehearing overruled Dec. 11, 1884.
The rights acquired by appellee were not greater than those owned by the person through whom he derived them all. Rawson v. McJunkins, 27 Ga. 432; Colquitt v. Bonner, 2 Ga. 155; Scott v. Harkins, 32 Ga. 302; Himes v. Barnitz, 8 Watts, 39; Blydenburgh v. Thayer, 1 Abb. Dec. 156; De La Vergne v. Evertson, 19 Am. Dec. 411; Graves v. Woodbury, 4 Hill, 559; Chamberlin v. Day, 3 Cow. 353; Lockwood v. Bates, 12 Am. Dec. 121; Independent School Dist. v. Schreiner, 46 Iowa, 172; Burtis v. Cook, 16 Iowa, 194; Rea v. Forrest, 88 Ill. 275; Padfield v. Green, 85 Ill. 529; Jeffries v. Evans, 6 B. Mon. 119; Pierce v. Bent, 69 Maine, 381; Selz v. Unna, 6 Wall. 327 ; Harrison v. Andrews, 18 Kan. 535, see auth. p. 542; Swartz v. Stees, 2 Kan. 236; Downer v. South Royalton Bank, 39 Vt. 25; Finn v. Corbitt, 36 Mich. 318; Banning v. Edes, 6 Minn. 402.